DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	The instant application is a continuation of application 16/804,926 filed 28 February 2020 which is a continuation of application 13/917,730 filed 14 June 2013 which is a continuation-in-part of PCT/EP2012/050151 filed 5 January 2012. Acknowledgement is made of the Applicant’s claim of foreign priority to application EP11150431.2 filed 7 January 2011.

Status of the Claims
Claims 1-13 are pending.
Claims 1-13 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In instant claim 1, the Applicant claims a solid phase pharmaceutical composition comprising an API “which is a compound of formula A1 or A2 or a pharmaceutically acceptable salt, solvate, or hydrate thereof...” Solvate essentially describes a derivative of a compound and a solvent. The generic term “solvate” is a potentially large groups of compounds; there is no disclosure of this term that would permit the determination of which compounds are within the scope of these compounds and which properties, if any, are required. The disclosure contains insufficient written description to demonstrate applicant was in possession of the full genus of “solvate” to be used in the claimed method; furthermore, the description does not place the public in possession of this generic groups of compounds. Solvate essentially describes a derivative of a compound and a solvent. The formation of solvates is highly unpredictable (See Vippagunta et al., Advanced Drug Delivery Reviews 2001, 48, 3-26). Note that the lack of written description does not arise from the compound part; rather, it arises from the failure of the specification to provide a reasonably representative set of solvents.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

          Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
In the instant case, the claims are drawn to a solid phase pharmaceutical composition comprising an API “which is a compound of formula A1 or A2 or a pharmaceutically acceptable salt, solvate, or hydrate thereof...”
(1) Level of skill and knowledge in the art: 
The relative level of skill possessed by one of ordinary skill in the art of medical research is relatively high, as a majority of lead investigators directing scientific research and development in this particular technological area possess an Ph.D. in a scientific discipline such as organic synthetic chemistry, polymer chemistry, medicinal chemistry, biochemistry, pharmacology, biology or the like.
 (2) Partial structure:
The instant application does not disclose a partial structure of the solvate, per se, but does provide examples of the overall A1 or A2 structure (pgs 3-5). No required method of making or description of the solvated composition is provided.
(3) Physical and/or chemical properties and (4) Functional characteristics:
The specification does not provide any required physical or chemical properties or functional characteristics related to a solvate of the pharmaceutical composition.
(5) Method of making the claimed invention:
The examples in the disclosure provide a method for mixing the hemifumarate salt of the elected species of API, but do not provide any guidance on solvating the compound (pg 26). 

As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic. It is unquestionable that the instant claims are broad and generic, with respect to all possible compounds encompassed by the claims. The possible structural variations are limitless to any “solvate.” The claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the body of the specification. Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus. While having written description of the species identified in the specification, the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”) Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what the language of claim 8 is actually claiming other than the limitations as set forth in instant claim 6, from which is depends. The Applicant has failed to properly define what is meant by a unit dosage form or what requirements are being followed in the cited reference to various pharmacopeia requirements.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claims 1-9, the Applicant is claiming a composition comprising an excipient and an API that is not exposed to a basic compound however, at the same time the acceptable forms of the API include salt forms. The salt forms of the API are inherently basic and therefore the composition itself violates the limitations of the claim. It is recommended the claims be amended to reflect that specifically the excipients in the composition, and not the API, are non-basic.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites improper Markush language. “A Markush claim may be rejected under judicially approved "improper Markush grouping" principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use.” (See MPEP 2117 (II)). The skilled artisan would not recognize the instantly claimed genus as an art-recognized class, and therefore the claim is improper. 
 	This application contains claim 1 which is directed to patentably distinct inventions, NOT species: each of the specifically claimed core compounds encompassed by Formulae A1 and A2 lack unity of invention because the compounds have no substantial structural similarities although they have a common utility. In re Harnisch, 631 F.2d 716, 206 USPQ 300(CCPA 1980); Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

For example, compounds of Formulas A1 and A2, wherein A, Z, Y, and W are defined in the same manner, are structurally distinct from each other based on the differences in connectivity of the core features. Thus, Applicant is advised that a reply to this rejection must include an identification of the core compound, e.g. selection of A, W, Y, Z, and R groups that is claimed consonant with this rejection, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an amendment particularly pointing out and distinctly claiming the core of the chemical compounds elected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In lieu of further limitations or descriptions, the language in claim 8 requiring the unit dosage form "complies with the US Pharmacopeia, European Pharmacopeia and Japanese Pharmacopeia harmonised content uniformity requirements" is being interpreted by the Examiner as merely requiring the dosage to be "pharmaceutically acceptable." In that case, claim 8 fails to further limit claim 6, which already reads that the composition be "pharmaceutical" and thus implies "pharmaceutically acceptable." Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-5 rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Ciszewski et al. (WO 2010/080409 A1).
The Applicant is claiming a composition comprising an excipient and an API of either formula A1 or A2, wherein the API is not exposed to a basic compound. Claims 1-4 further define and limit the variables of compounds A1 and A2 including the elected species shown below. Claim 5 requires the API of the composition to be free of basic compounds. This limitation is defined, in the instant specification, as meaning that the composition comprising the API does not have more than trace amounts of basic compounds present (pg 13, ¶9). However, as the instant claims do not make this provision clear, claims 1-5 are rejected under 35 USC 112b above and interpreted herein as apparently intended on page 13 of the specification.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Ciszewski teaches a hemifumarate salt of (1-{4-[1-(4-cyclohexyl-3-trifluoromethyl-benzyloxyimino)-ethyl]-2-ethyl-benzyl}-azetidine-3-carboxylic acid) (compound 1) (abstract; page 2, compound 1). The compound is formulated in the crystalline form and provided as a pharmaceutical composition comprising the API above and a pharmaceutically acceptable adjuvant, diluent, or carrier (pg 21, ¶4). There are no basic compounds necessarily present in the composition of Ciszewski. In a particular example, Ciszewski teaches a composition comprising the inventive drug in the biodegradable polymer, polylactide-polyglycolide (pg 22, ¶4). Said composition is a microcapsule matrix, thus the skilled artisan could at once envisage it as being a solid phase pharmaceutical composition of compound 1, above, without any basic compounds (see MPEP 2131.02). As this composition consists of only the active drug and the inert polymer, the composition of instant claims 1-5 is anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ciszewski et al. (WO 2010/080409 A1) in view of Ando et al. (Remington chapter 38, published 2005) as evidenced by Reilly (Remington chapter 55, published 2005).
The Applicant is claiming a composition comprising an excipient and an API of either formula A1 or A2, wherein the API is not exposed to a basic compound. Claims 1-4 further define and limit the variables of compounds A1 and A2 including the elected species shown below. Claim 5 requires the API of the composition to be free of basic compounds. This limitation is defined, in the instant specification, as meaning that the composition comprising the API does not have more than trace amounts of basic compounds present (pg 13, ¶9). It is further described that this limitation excludes the API itself (pg 12, ¶2). However, as the instant claims do not make this provision clear, claims 1-9 are rejected above as being indefinite. In claims 6-7, the Applicant limits the composition as being in the form of particles having an X90 diameter of from 10 m to 300 m and in claim 9 the crystallinity is required to be 80% or more. Instant claim 8 recites that the composition of claim 6 is in a unit dosage form that complies with various Pharmacopeia standards. Claims 10-13 are towards a tablet comprising the claimed composition having an X90 diameter of from 10-200 m, in the form of a hemifumarate salt, at least 80% crystalline, and wherein the mixture includes a desiccant and a moisture barrier coating.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Ciszewski, as applied supra, is herein applied for the same teachings in its entirety in regards to the teaching of compound 1 as a composition comprising an excipient and wherein the API is not exposed to basic compounds, as required in instant claims 1-5. Regarding the form of the drug, Ciszewski teaches that generally it is important to provide the drug in a substantially crystalline and stable form (pg 2, ¶1) and that the hemifumarate salt of compound 1 is just that (pg 4, ¶10). Moreover, Ciszewski teaches the degree of crystallinity as being greater than 20%, with greater than 80% being a preferred embodiment, as required in instant claim 9 (pg 4, ¶10). As for the formulation, Ciszewski discloses that a suitable solid dosage form for oral administration is a tablet, as required in instant claims 10-12 (pg 23, ¶1). Said solid dosage form can be prepared with a coating or shell, as required in instant claim 13 (pg 24, ¶2). Among the suitable excipients to be included in the composition of Ciszewski are certain silicates or talc (pg 23, ¶1). Both silica and talc are well known to also act as desiccants as required in claim 13 (as evidenced by Reilly, pg 1091, “uses of talc” section).
Ciszewski does not teach the compound as having an X90 diameter as required in instant claims 6-7.
	Ando teaches general guidelines on the preparation of active pharmaceutical ingredients (APIs) including particle-size effects (pgs 734-735). In particular, Ando discloses that for a drug particle, the particle size is inversely proportional to the dissolution rate resulting in smaller particle dissolving faster than larger ones (pg 735, ¶1-2).
	After reading Ciszewski in view of Ando, a person of ordinary skill in the art at the time of the invention would have found it prima facie obvious to prepare the invention of the instant claims. The API and composition of instant claims 1-5 are anticipated by Ciszewski, as described above. Regarding claims 6-7, Ando's teachings that particle-size can be varied to achieve a desired dissolution profile establish the X90 diameter as a result-effective variable that can be adjusted to the desires of the inventor. The optimum or workable range of particle size can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). After preparing the composition as a tablet, as taught by Ciszewski, the skilled artisan would have found it obvious, as stated above, to adjust the particle diameter to arrive at the instant invention. Furthermore, Ciszewski teaches the suitable use of talc, which is well known as a desiccant, as evidenced by Reilly. Ciszewski teaches using pharmaceutically acceptable excipients, thus addressing the limitations of instant claim 13.
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, the reference does not provide any motivation to select this specific combination of excipients, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of excipients from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” 
Regarding claim 8, the skilled artisan would have found it obvious to prepare the instant invention in a unit dosage form that complies with the Pharmacopeia standards. The USP, EP and JP are well known entities and those of skill in the art at the time of the invention would have been familiar with the requirements set forth by said institutions. By regarding these guidelines, the person of ordinary skill in the art would have prepared a composition that would have received the desired approval by said institutions. Accordingly, claims 1-13 are rejected as being obvious in view of Ciszewski and Ando.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613